Third District Court of Appeal
                                State of Florida

                          Opinion filed April 21, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-867
                       Lower Tribunal No. F01-13884
                           ________________


                            Harry W. Roberts,
                                  Petitioner,

                                      vs.

                        Mark S. Inch, etc., et al.,
                                Respondents.



      A Case of Original Jurisdiction – Habeas Corpus.

      Harry W. Roberts, in proper person.

      Ashley Moody, Attorney General, for respondents.


Before EMAS, C.J., and LINDSEY and BOKOR, JJ.

      PER CURIAM.

      The petition for habeas corpus, filed as an original proceeding with this

court and alleging a manifest injustice, is dismissed without prejudice to the
filing of an authorized and legally sufficient motion for postconviction relief in

the circuit court. See Evans v. State, No. 3D20-1820, 2021 WL 1201436 at

*1 (Fla. 3d DCA March 31, 2021) (noting the reaffirmance of “the well-

established principles that ‘habeas corpus may not be used as a substitute

for an appropriate motion seeking postconviction relief, ... [n]or can habeas

corpus be used as a means to seek a second appeal or to litigate issues that

could have been or were raised in a motion under rule 3.850’”) (quoting

Baker v. State, 878 So. 2d 1236, 1241 (Fla. 2004)); Brown v. State, 46 Fla.

L. Weekly D390 at *1 (Fla. 3d DCA February 17, 2021) (noting that “a petition

for writ of habeas corpus is not a substitute for a postconviction motion under

Florida Rule of Criminal Procedure 3.800(a) or 3.850”) (quoting Lindo v.

State, 981 So. 2d 1212 (Fla. 3d DCA 2008)); Beiro v. State, 289 So. 3d 511,

511 (Fla. 3d DCA 2019) (noting: “The mere incantation of the words ‘manifest

injustice’ does not make it so.”)




                                        2